DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osada et al. (US Pub No. 2015/0175379 A1).
	Regarding Claim 1, Osada et al. discloses 
a supply portion (49) supplying a medium;
	a transporter (comprising 91 and M10, see [0067], [0169]) transporting the
medium supplied from the supply portion;
	a contact portion (90, [0067]) with which a tip of the medium transported by the
transporter in a transport direction is brought into contact (i.e. the tip is brought into
contact with 90 and wherein the medium is transported by 91 while this contact is
maintained as in Fig. 15A to 15B. The claim does not require the transporter to create
the contact by driving the tip against the contact portion);
	a stacker (40) on which the medium brought into contact with the contact portion
is stacked; and
a processor (80) processing the medium stacked in the stacker, 
wherein the transporter includes a gripper (91) configured to move in an extending direction of the stacker (along lengthwise direction of 40) to grip the tip of the medium (Fig. 12B) and
wherein the contact portion (i.e. regulating member 90/90a) is secured to the stacker (i.e. all components are secured to one another such as to function, be safe and free from danger or risk of coming loose/loss, also see attached definitions) and is separate from the transporter/gripper (i.e. moving member 91) as per [0066-0067] (i.e. “the regulating member and moving member may be separately provided”).
Regarding Claim 2, Osada et al. discloses 
wherein the transporter grips, by the gripper, the medium positioned in a range where a feeding force of the supply portion applies and moves the medium toward the contact portion (leading end of the medium is driven to 90 by 49 in its feeding force range, see [0116], [0126], [0127] and is gripped by 91 as in Fig. 13A).
Regarding Claim 9, Osada et al. discloses
wherein the gripper grips only the medium which is supplied by the supply portion (i.e. grips/transports the medium supplied by the supply portion and not from another source. In other words, all media received by the gripper are supplied by the supply portion).

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject
matter: None of the prior art of record shows the region in which the transporter
transports the medium to not overlap with the region in which the medium is stacked
(Claims 3-5). The prior art also does not show the transporter movements as claimed,
wherein particularly it moves toward the contact portion (i.e. is independent of it) (Claim
6). The prior art also does not show the device as claimed with saddle stitch processing
and folding (Claims 7 and 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.










Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        September 27, 2022